WALKER, Circuit Judge.
This was an action by the appellee to recover damages for personal injuries sustained by her m consequence of an automobile in which she .was riding while it was being driven by her husband being struck by a locomotive of the appellant at a place where a road or street crossed appellant’s track. A reversal is sought because of the court’s refusal to direct a verdict in favor of the appellant. That ruling is complained of on the grounds that the evidence adduced was such that a finding that appellant was guilty. of negligence charged was not warranted, and that undisputed evidence showed that negligence of the appellee proximately caused or contributed to the collision and injury. We are of opinion that the record does not justify the contentions indicated. We think that evidence adduced was such as to make the question whether the appellant was or was not chargeable with negligence alleged one for the jury, and that under the evidence adduced a finding that appellee was not guilty of contributory negligence was warranted. We think there is no occasion for a further statement or discussion of the evidence or of the law applicable to the case.
The judgment is affirmed.